Morton, J.
The principal question in this case is whéther the action of the town in accepting the report of its committee constituted an agreement on its part to pay the plaintiff’s claim, or was such an acknowledgment of it that a promise to pay fairly may be implied. We do not think that it was either. As we construe the report, it was a statement by the committee, for the information of the voters, of the facts which they on investigation had discovered in regard to the plaintiff’s claim. The report recommends no action of any kind by the town, and does not allege that the amount claimed is due from the *539town and should be paid or refunded. The words “ still leaving a balance of $111.25 his due on the Providence Street and Hyde Park Avenue land ” on which reliance is placed, express merely the mathematical result which followed after deducting from the amount overpaid $50, which the assessors had allowed byway of abatement. In conclusion, the committee says that the $111.25 added to the amount claimed to have been overpaid on the homestead lot “ amounts to $204.47, the total amount of the claim of the Bickford estate against the town of Hyde Park; which is the report of your committee.” This mode of statement is wholly inconsistent with the view that the language previously referred to was intended as an expression of liability on the part of the town. There is nothing in the article under which the committee was appointed to create a liability on the part of the town. The article was, “ To see if the town will reimburse the estate of Levi B. Bickford for taxes overpaid by said Levi B. Bickford between A. D. 1869 and 1887 inclusive, or for any part of that time.” The vote was “to refer the subject matter of this article to the present ‘ Park Committee ’ to consider the same and report to the town at a future meeting.” The article under which the town acted on the report was, “ To hear the report of the committee to whom was referred the matter of the claim of the estate of Levi B. Bickford against this town and to act thereon,” and the vote was, “ Voted to accept the report and discharge the committee.” It is to be noted that there was no vote on the part of the town to refund the amount claimed as there was in Hall v. Holden, 116 Mass. 172, and Nelson v. Milford, 7 Pick. 18. All that was done was to accept the report and to discharge the committee, which meant, we think, that the town was satisfied with the investigation that had been made and did not desire to continue the committee longer, and nothing more. See Dudley v. Weston, 1 Met. 477; Collins v. Dorchester, 6 Cush. 396; Wheeler v. Framingham, 12 Cush. 287; Carroll v. St. John's Society, 125 Mass. 565.
As the view which we take in regard to the liability of the town upon the report and its acceptance thereof will probably be decisive of the case, we do not deem it necessary to consider the other questions which have been discussed by the defendant.

Exceptions sustained.